******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        NORA LYNNE VALENTINE v. JOEL
             ROBERT VALENTINE
                 (AC 35826)
                 Lavine, Keller and Borden, Js.
       Argued February 7—officially released April 29, 2014

  (Appeal from Superior Court, judicial district of
              Middlesex, Gould, J.)
  Joel R. Valentine, self-represented, the appellant
(defendant).
                          Opinion

   BORDEN, J. In this uncontested appeal, the self-rep-
resented defendant, Joel Robert Valentine, challenges
the financial orders entered incident to the judgment
of the trial court dissolving his marriage to the plaintiff,
Nora Lynne Valentine. Although the defendant raises
several claims in this appeal, we need only address
those that we deem dispositive, namely, that the court:
(1) violated his right to due process by granting in part
the plaintiff’s motion for reconsideration and clarifica-
tion without providing him notice and an opportunity
to be heard on the motion and its substance; and (2)
improperly issued excessive financial orders.1 We agree
with the defendant and, accordingly, reverse in part the
judgment of the trial court.
   The trial court entered financial orders for child sup-
port, alimony, and property division incident to its judg-
ment dissolving the parties’ marriage. The plaintiff later
filed a motion for reconsideration and clarification of
those orders. The next day, the court granted in part
the plaintiff’s motion and entered additional financial
orders without holding a hearing. The defendant subse-
quently initiated this appeal challenging both the propri-
ety of the court’s financial orders entered incident to
the judgment of dissolution, and the court’s decision
granting in part the plaintiff’s motion for reconsidera-
tion and clarification. The plaintiff filed notice with this
court, pursuant to Practice Book § 67-3, representing
that she did not intend to file a brief in the present
appeal. We therefore decide this case on the basis of
the defendant’s brief and oral argument before this
court, and the record available to us.
   The following facts and procedural history are rele-
vant to our review. The parties were married on July
8, 1990, and subsequently had two children. The parties’
relationship became increasingly contentious over the
years and in October, 2011, the plaintiff filed this com-
plaint for dissolution of marriage. On May 20, 2013,
following a six day trial, the court, Gould, J., issued a
memorandum of decision dissolving the parties’ mar-
riage and entering financial orders for child support,
alimony, and property division.2
  On June 10, 2013, the plaintiff filed a postjudgment
motion for reconsideration and clarification with
respect to several of the financial orders set forth in
the court’s memorandum of decision. The defendant
received a copy of this motion on that same date. The
next day, June 11, 2013, the court granted in part the
plaintiff’s motion for reconsideration and clarification
and entered several financial orders without holding a
hearing. In relevant part, it ordered the parties to share
equally in their minor children’s educational expenses,
specifically ordering them to divide the college
expenses of their older son. Additionally, the court
ordered the defendant to provide health insurance cov-
erage to the plaintiff for three years at his sole expense,
and further, determined that the defendant was solely
responsible for the debt on the parties’ three credit
cards, totaling $20,783.55. The court also ordered the
defendant to pay the other debts listed in his financial
affidavit, which totaled $51,200. Finally, the court
ordered him to pay the mortgage arrearage at a rate of
$200 per week by way of immediate wage execution in
the form of alimony and child support.
  The defendant thereafter moved the court to clarify
the difference between its orders of May 20, 2013, and
June 11, 2013, with respect to the $200 weekly payment
toward the mortgage arrearage.3 The court denied the
defendant’s motion for clarification with respect to this
inquiry. This appeal followed. Additional relevant facts
will be set forth as necessary.
                             I
   We first set forth the well established standard of
review in domestic relations cases. An appellate court
‘‘will not disturb trial court orders unless the trial court
has abused its legal discretion or its findings have no
reasonable basis in the facts. . . . As has often been
explained, the foundation for this standard is that the
trial court is in a clearly advantageous position to assess
the personal factors significant to a domestic relations
case . . . .’’ (Internal quotation marks omitted.) Tanz-
man v. Meurer, 309 Conn. 105, 113, 70 A.3d 13 (2013).
‘‘In dissolution proceedings, the court must fashion its
financial orders in accordance with the criteria set forth
in [General Statutes] § 46b-81 (division of marital prop-
erty), [General Statutes] § 46b-82 (alimony) and [Gen-
eral Statutes] 46b-84 (child support). All three statutory
provisions require consideration of the parties’ amount
and sources of income in determining the appropriate
division of property and size of any child support or
alimony award.’’ (Emphasis added; internal quotation
marks omitted.) Mensah v. Mensah, 145 Conn. App.
644, 652, 75 A.3d 92 (2013).
   We next note that our review of financial orders
entered by a trial court in a dissolution matter is gov-
erned by the ‘‘mosaic doctrine.’’ ‘‘Under the mosaic
doctrine, financial orders should not be viewed as a
collection of single disconnected occurrences, but
rather as a seamless collection of interdependent ele-
ments. Consistent with that approach, our courts have
utilized the mosaic doctrine as a remedial device that
allows reviewing courts to remand cases for reconsider-
ation of all financial orders even though the review
process might reveal a flaw only in the alimony, prop-
erty distribution or child support awards.’’ (Internal
quotation marks omitted.) Marshall v. Marshall, 119
Conn. App. 120, 135–36, 988 A.2d 314, cert. granted
on other grounds, 296 Conn. 908, 993 A.2d 467 (2010).
Accordingly, because we conclude that at least two of
the defendant’s claims challenging the court’s financial
orders have merit, the entire set of them must fall, and
a new hearing be held regarding them.
                             II
   The defendant first claims that the court violated his
right to due process when it granted in part the plain-
tiff’s motion for reconsideration and clarification with-
out affording him adequate notice and an opportunity
to object to the motion and to be heard on its substance.
We agree.
   It is a fundamental tenet of due process that ‘‘no court
will proceed to the adjudication of a matter involving
conflicting rights and interests, until all persons directly
concerned in the event have been actually or construc-
tively notified of the pendency of the proceeding, and
given reasonable opportunity to appear and be heard
. . . in sufficient time to prepare their positions on the
issues involved.’’ (Internal quotation marks omitted.)
Styrcula v. Styrcula, 139 Conn. App. 735, 745, 57 A.3d
822 (2012). When a party moves for reconsideration of
the court’s financial orders, the court is constitutionally
required to provide the nonmoving party with the oppor-
tunity ‘‘to contest the factual predicate on which the
court apparently acted or to overcome those facts with
countervailing ones.’’ Bartley v. Bartley, 27 Conn. App.
195, 197, 604 A.2d 1343 (1992).
   Here, the plaintiff filed her motion for reconsidera-
tion and clarification on June 10, 2013. The defendant
received a copy of the plaintiff’s motion either by e-mail
or fax on that same date, but he did not receive notice
of a hearing on it.4 The next day, the court granted in
part the motion and entered several additional financial
orders without holding a hearing or providing any
opportunity for oral argument.
  In rendering its decision, the court significantly
increased the defendant’s financial obligations, order-
ing him (1) to pay for 50 percent of his minor son’s
college expenses, (2) to provide three years of health
insurance coverage to the plaintiff, (3) to pay $200 per
week toward the mortgage arrearage by way of immedi-
ate wage execution, and (4) to pay more than $70,000
in debts. Given the negligible time frame of less than
twenty-four hours between the filing of the motion and
entry of the court’s orders, the defendant did not have
sufficient time to object to the motion or to request a
hearing so as to ‘‘subject the factual determinations
underlying the . . . court’s [orders] . . . to the cruci-
ble of meaningful adversarial testing . . . .’’ (Citation
omitted; internal quotation marks omitted.) Bartley v.
Bartley, supra, 27 Conn. App. 198.
  We conclude that the court failed to provide the
defendant with adequate notice and a meaningful
opportunity to be heard on the plaintiff’s motion for
reconsideration and clarification in violation of his con-
stitutional right to due process. Hence, because the
court’s financial orders dated June 11, 2013, were
entered in violation of the defendant’s right to due pro-
cess, they cannot stand. See Styrcula v. Styrcula, supra,
139 Conn. App. 748.
                            III
   The defendant next claims that the court abused its
discretion by entering financial orders that exceed his
weekly income. We agree. The following additional
facts are relevant to our resolution of this claim.
   Following the six day trial, the court rendered a judg-
ment dissolving the parties’ marriage and entering finan-
cial orders for child support, alimony, and property
division. Prior to setting forth its financial orders, the
court enumerated its findings with respect to the eco-
nomic status of each party. On the basis of their finan-
cial affidavits, it determined that the plaintiff had a net
weekly income of $927.96, which was comprised of
alimony, child support, and payments from rental prop-
erties, and that the defendant earned a net weekly
income of $957.52 from his employment as a Web con-
tent professional. It further found that the parties were
co-owners of their marital home located in Woodstock
and three apartments located on the premises, which
the parties rented to third parties. It determined that
the marital home had a value of $330,000 and was
encumbered by a mortgage of $330,000. It also deter-
mined that ‘‘[t]he defendant, who was and is the sole
wage earner in the home, has not paid the mortgage
on the family home since October, 2011.’’
   On the basis of its findings, the court entered several
financial orders on May 20, 2013. First, it ordered the
defendant to pay $300 per week in child support and
$300 per week in periodic alimony for fourteen years.
Second, it ordered him to transfer his rights, title, and
interest in the marital home to the plaintiff by way of
quitclaim deed, and further ordered that he assume all
future mortgage payments, costs, and fees associated
with the property. Third, it ordered the defendant to
make several other payments to satisfy prior outstand-
ing court orders: ‘‘$928 for child support; $16,200 for
discovery noncompliance; $10,800 for parenting educa-
tion noncompliance; $3250 for attorney’s fees; $31,992
for mortgage arrearage; and $2400 for outstanding utili-
ties, for total payments due in the amount of $65,570.
. . . The child support and attorney’s fees shall be paid
within [ninety] days of the entry of judgment. The other
payments shall be satisfied at the rate of $200 per week
by [way] of immediate wage execution. In addition, the
defendant shall pay $10,000 toward the plaintiff’s trial
and trial preparation attorney’s fees within 120 days of
the entry of judgment.’’
 The court also ordered the defendant to continue to
maintain a $500,000 life insurance policy, and to provide
health insurance for the plaintiff. With respect to unin-
sured medical expenses, it stated that the defendant
shall be responsible for 62 percent and the plaintiff for
38 percent of any such costs, pursuant to the child
support guidelines. Moreover, the court ordered the
parties to divide equally, by way of a Qualified Domestic
Relations Order (QDRO), any retirement accounts, 401
(K) plans, and pensions owned by the defendant, and
to share equally the costs of the QDRO preparation. It
also ordered the parties to share equally in any expenses
associated with their minor children’s extracurricular
activities. Finally, the court ordered that the parties be
solely responsible for any payments associated with
their respective motor vehicles, and, insofar as it did
not conflict with other orders within its decision,
ordered the parties to pay their own attorney’s fees,
costs, and trial expenses.
   Contrary to the court’s claim that it considered the
pertinent statutory provisions, we conclude that the
court failed to consider the defendant’s ability to com-
ply with its financial orders. After determining that the
defendant’s net weekly income was $957.52, the court
ordered him to make payments in excess of his financial
capacity. It imposed a weekly obligation of $600 toward
child support and alimony payments, and an additional
$200 toward prior court orders until he satisfied the
outstanding amount of $61,392. This $800 weekly sum
alone constituted more than 80 percent of the defen-
dant’s net weekly income, and left him with a mere
$157.52 to satisfy his weekly living expenses. See Pellow
v. Pellow, 113 Conn. App. 122, 129, 964 A.2d 1252 (2009)
(holding that financial orders consuming more than 90
percent of defendant’s income were excessive).
   In addition to those weekly payments, moreover, the
court ordered that the defendant was responsible for
$13,250 of the plaintiff’s trial attorney’s fees and $928
for outstanding child support. What is more, it ordered
him to maintain a $500,000 life insurance policy at his
sole expense, to cover 62 percent of any uninsured
medical expenses for the parties’ two minor children,
and to cover 50 percent of costs associated with their
minor children’s extracurricular activities. All of these
payments are in addition to the court’s order requiring
the defendant to pay his own attorney’s fees, costs,
and trial expenses—not to mention his personal living
expenses. Moreover, the court did not identify any valu-
able assets that the defendant could use to comply with
its financial orders.
   In light of the foregoing, we agree with the defen-
dant’s claim that the court’s financial orders were exces-
sive, leaving him with little to no income to sustain his
basic welfare. See Greco v. Greco, 275 Conn. 348, 361,
880 A.2d 872 (2005) (support and financial orders that
consume defendant’s income offend ‘‘the long settled
principle that the defendant’s ability to pay is a material
consideration in formulating financial awards’’).
   We conclude, therefore, that the court abused its
discretion in fashioning its financial orders. Accord-
ingly, we remand the case for a new hearing on all
financial issues.
   The judgment is reversed only with respect to the
financial orders and the case is remanded for a new
hearing on all financial issues; the judgment is affirmed
in all other respects.
      In this opinion the other judges concurred.
  1
     The defendant additionally claims that the court improperly: (1) deter-
mined that he was responsible for the mortgage arrearage on the marital
home and improperly calculated the amount and form of such payment; (2)
assigned the plaintiff’s personal debt to him; (3) valued the marital home;
(4) violated the stay of appeal in ordering him to pay various fines and fees;
and (5) entered duplicitous orders with respect to the mortgage arrearage.
In view of our decision on the two dispositive claims, it is not necessary
to consider these other claims.
   2
     The court’s decision did not address issues of custody and visitation
because the court, Adelman, J., previously had approved an agreement
reached by the parties with respect to those matters.
   3
     Because the court ordered the defendant to pay mortgage payments at
a rate of $200 per week in both its decision dated May 20, 2013 decision and
its June 11, 2013 decision, the defendant requested clarification regarding
whether his required weekly payment toward the mortgage arrearage was
$200 or $400.
   In this appeal, the defendant contends that the court’s order issued on
June 11, 2013, impermissibly duplicated its prior order issued on May 20,
2013. As previously stated, we need not address this claim given the disposi-
tive nature of the claims discussed in the body of this opinion.
   4
     Because the plaintiff failed to defend this appeal, the defendant’s con-
tention that he was not provided with adequate notice and an opportunity
for a hearing remains uncontroverted. Moreover, the records available to
this court on appeal support the defendant’s contention that he was denied
due process, as they indicate that the court granted in part the plaintiff’s
motion one day after it was filed, and there is no evidence that the defendant
had an opportunity to object to the motion or that a hearing took place as
to its substance.